
	

113 HR 4943 IH: National Child Protection Training Act
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4943
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Walz (for himself, Ms. McCollum, Mr. Womack, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the training of child protection professionals.
	
	
		1.Short titleThis Act may be cited as the National Child Protection Training Act.
		2.Establishment of regional training centers
			(a)Regional training centersThe Attorney General, through the Office of Juvenile Justice and Delinquency Prevention and in
			 coordination with the National Child Protection Training Center, shall
			 establish a program to sustain not less than 4 regional training centers
			 affiliated with institutions of higher education.
			(b)ResponsibilitiesThe regional training centers described in subsection (a) shall—
				(1)develop model undergraduate curricula on recognizing and responding to cases of child maltreatment
			 that is inter-disciplinary and that, at a minimum, consists of a 3-course
			 certificate program or minor degree;
				(2)develop model graduate curricula on recognizing and responding to cases of child maltreatment for
			 medical schools, law schools, seminaries, and other institutions of higher
			 education that instruct students likely to become child protection
			 professionals or other professionals required by law to report cases of
			 child maltreatment;
				(3)after approval by the Attorney General, disseminate model undergraduate and graduate child
			 maltreatment curricula to institutions of higher education, including
			 graduate schools, law schools, and medical schools;
				(4)develop laboratory training facilities that include mock houses, medical facilities, courtrooms, and forensic
			 interview rooms that allow for simulated, interactive, and intensive
			 training of undergraduate or graduate students preparing for child
			 protection careers as well as for training child protection professionals
			 currently in the field (including child protection workers, child
			 protection attorneys, medical and mental health professionals, law
			 enforcement officers, forensic interviewers, and other professionals who
			 work directly with maltreated children);
				(5)assist communities in developing evidence-based prevention programs; and
				(6)assist States in developing and maintaining forensic interview training programs.
				(c)DefinitionIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			
